department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date uil date date taxpayer_identification_number form tax_year s ended december 20xx december 20xx december 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation catalog number 59432g letter 3610-r in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagiee with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter 3610-r catalog number 59432g for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you ior your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx issue should continue to be exempt from tax under internal_revenue_code irc sec_501 as a social_welfare_organization facts was incorporated in the state of on march 20xx the organization’s articles of incorporation aoi article states the following purpose for which the corporation was formed the purpose for which the corporation is organized is to erect an assembly hall to provide public benefits to its members and community the organization's aoi article provides the following dissolution clause upon dissolution of the corporation the board_of directors shall after paying or making provision for the payment of all of the liabilities of the corporation dispose_of all its assets exclusively for the purposes of the corporation in such a manner or to such organizations organized and operated exclusively for charitable educational religious or scientific purpose as shall at the time qualify as an exempt_organization or organizations under sec_501 of the internal_revenue_code_of_1939 or the corresponding provision of any future united_states internal revenue laws as the board_of directors shall determine any such assets not disposed of shall be disposed of by the superior court of the county in which the principle office of the corporation is then located exclusively for such purpose or to such organization or organizations as said court shall determine which are organized and operated exclusively for such purpose according to internal_revenue_service irs records the organization was granted tax-exempt status under sec_501 effective march 20xx the organization has regularly filed form_990 since being granted exempt status the following facts contained in this report were collected during an initial interview with the treasurer of the organization conducted on april 20xx the treasurer provided all records requested for the year ending december of 20xx also provided were all similar records pertaining to all years since incorporation without request the interview was held at the treasurer's place of business and no tour of the organization was conducted as the corporation does not hold any facilities where daily operations take place was formed originally by members of the the intent was to create the organization acquire enough funds to purchase land and build an assembly hall transfer all assets to the and subsequently dissolve the organization the assembly hall would be the location for various educational recreational and cultural programs to benefit the community form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rov b86 explanations of items a0 name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx application process the organization originally applied for tax exempt status under sec_501 correspondence with the determinations unit shows that the irs suggested the organization would not qualify under sec_501 but could qualify under sec_501 accordingly the organization submitted form_1024 to apply for exempt status under sec_501 within the correspondence throughout the application process the organization suggested it was however its original application states transfer going to transfer its assets to the of its assets would be to the when asked to confirm which organization the assets would be transferred to the treasurer stated that the indication of the was an error and assets would be transferred to the exemption under sec_501 was based on the conclusion that would flow to another organization exempt under sec_501 when the examiner requested documents to show would transfer its assets to an organization exempt from federal_income_tax under sec_501 it was unable to provide any documents verifying the tax-exempt to have a form_1120 filing requirement indicating the receiving organization is not is exempt under any section of the irc internal irs records show the the original determination to grant assets operations finances the examining agent asked if the organization’s activities have changed since it began and asked for an explanation of the organization’s activities for the year ending december 20xx the treasurer explained that in 20xx the organization originally received a significant amount of contributions and pledges approximately dollar_figure the organization experienced a dramatic drop in contributions due to the state of the national economy the treasurer stated that the organization has not had any activity since the middle of 20xx organization to be its annual state filing with the board meeting minutes are kept to show otherwise the lack of activity has continued to the present day essentially stopped soliciting contributions leaving the only activity of the the treasurer also stated that early in 20xx and its annual form_990 no in an effort to provide as much information as possible dating back to its incorporation without request by the examining agent the following is a summary of its financial activity from incorporation to the present year voluntarily provided records form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx december 20xx tax identification_number bank of savings account checking account date 20xx 20xx 20xx interest 20xx interest 20xx interest 20xx 20xx interest 20xx interest 20xx deposit date deposit expenditure s dollar_figure ss 20xx 20xx 20xx 20xx 20xx 20xx 20xx s si dollar_figure dollar_figure s s s si s dollar_figure s s s dollar_figure checking account ending balance sec_12 20xx 20xx 20xx 20xx 20xx savings account ending balance sec_12 20xx 20xxx dollar_figure dollar_figure 20xx s 20xx 20xx dollar_figure sdollar_figure based on statements made by the organization during the initial interview the savings account deposits in april 20xx are from contributions to the organization all other deposits to the savings account are solely from interest earned through the bank aside from the 20xx deposit which is a contribution from the based on statements made by the organization during the initial interview the checking account expenditures in 20xx are for the organization's efforts to solicit contributions this includes printing publishing website registration and other events held to encourage donations the 20xx expenditures are for the application_for the irs application_for exempt status form renewal fees and accounting fees for assembling the form_1024 package as is demonstrated by the financial activities of the organization has become inactive since 20xx it continues to exist on paper but no significant activities have been conducted to further the exempt_purpose of the organization the treasurer offered no concrete plans for future activities that would accomplish the exempt_purpose of the organization the organization has no previous audit history law internal_revenue_code sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx december 20xx employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes tax identification_number sec_501 subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 civic organizations and local associations of employees a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1_501_c_3_-1 or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form bbg explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx b local associations of employees -local associations of employees described in sec_501 are expressly entitled to exemption under sec_501 as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1_501_c_12_-1 see paragraph d and of sec_1_501_c_3_-1 with reference to the meaning of charitable and educational as used in this section government’s position should irc sec_501 as a social_welfare_organization continue to be exempt from tax under internal_revenue_code the government contends that sec_501 for the following reasons does not operate as an organization exempt under sec_1 the organization does not promote social welfare the facts show that the operations have been nonexistent since mid-20xx a four year lapse in any activity towards its purpose the organization's net_earnings are not devoted exclusively to charitable educational or recreational purposes upon fulfilling its purpose of building an assembly hall the assets will be transferred to a for-profit entity an organization exempt under sec_501 must operate exclusively for the promotion of social welfare which is further explained by the regulations thus being primarily engaged in promoting in some way the common good and general welfare of the people of the community substantially_all of organization's earnings have been almost solely from interest on the savings account where it holds the majority of its contributions the treasurer's admission that the organization has ceased soliciting funds for the ultimate goal of building an assembly hall further shows that contributions were secured in the year of 20xx after 20xx the is doing nothing to promote social welfare if the organization were actively pursuing ways to accomplish the building of an assembly hall the argument could be made that it is primarily engaged in promoting the general welfare of the community however there are no indications that the organization will acquire the means to build an assembly hall therefore the organization is not promoting social welfare the plan for conducted by the examining agent is to transfer the assets to the completion of building an assembly hall and then dissolve as evidenced by its application_for exempt status and the interview upon successful irs records confirm that the does not maintain a tax exempt status in essence all contributions to would flow to a currently for-profit corporation the plan for this transaction would also conflict with the organization’s dissolution clause which plainly states that its assets will be disposed of to such organizations organized and operated exclusively for charitable educational form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit reer bee explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx religious or scientific purpose as shall at the time qualify as an exempt_organization or organizations under sec_501 of the internal_revenue_code based on the plans the organization's net_earnings are not devoted exclusively to charitable educational or recreational purposes furthermore the intent does not coincide with its own established aoi current taxpayer's position at this time the organization agrees with the findings of the examining agent and does not dispute that they are not operating within the context of an sec_501 exempt_organization conclusion is not operating to promote social welfare as defined by the treasury regulations and internal_revenue_code sec_501 during the years under examination the organization has not fulfilled its obligation to operate primarily for civic betterment and social improvement instead the organization has become inactive in its pursuit of such community benefits long-standing plan to dispose_of its assets to a for-profit organization does not coincide with its own articles of incorporation and prevents the organization from devoting all of its net_earnings exclusively to charitable educational or recreational purposes the regulations specifically state that an organization described in sec_501 may not be organized or operated for profit while is not organized for profit the intended recipient of its assets is not recognized by the irs as an organization not operated for profit thus meet the standard fails to should no longer qualify for exemption from federal_income_tax under sec_501 the organization’s exempt status should be revoked back to the tax period beginning the first day of the organization’s fiscal_year january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
